Case: 15-41035      Document: 00513788804         Page: 1    Date Filed: 12/07/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-41035
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         December 7, 2016
JOSE FIDENCIO GARZA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

WARDEN GARY CURRIE; SERGEANT MAYER; LIEUTENANT AMBRIZ,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:15-CV-155


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jose Fidencio Garza, Texas prisoner # 01576511, appeals the dismissal
of his 42 U.S.C. § 1983 complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i) and
(ii) and 1915A(b)(1) as frivolous and for failure to state a claim on which relief
may be granted. The district court did not err in dismissing the complaint as
his claims lacked an arguable basis in law or contained insufficient factual
matter to state a plausible claim for relief. See Ashcroft v. Iqbal, 556 U.S. 662,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41035    Document: 00513788804     Page: 2   Date Filed: 12/07/2016


                                 No. 15-41035

678 (2009); Samford v. Dretke, 562 F.3d 674, 678 (5th Cir. 2009); Black v.
Warren, 134 F.3d 732, 734 (5th Cir. 1998). The judgment is AFFIRMED. The
motions for discovery of evidence, disqualification and summary judgment, and
expedited consideration are DENIED.
      The dismissal of Garza’s § 1983 complaint as frivolous and for failure to
state a claim on which relief may be granted counts as a strike under § 1915(g).
See § 1915(g); Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015); Adepegba
v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Garza is WARNED that if
he accumulates three strikes, he will not be allowed to proceed in forma
pauperis in any civil action or appeal filed while he is incarcerated or detained
in any facility unless he is under imminent danger of serious physical injury.
See § 1915(g).




                                       2